       Case
 Name and      2:19-cv-05449-JAK-JPR
          address:                                    Document 13 Filed 07/08/19 Page 1 of 4 Page ID #:126
                          Kalpana Srinivasan
                         Susman Godfrey L.L.P.
                   1900 Avenue of the Stars, Suite 1400
                     Los Angeles, California, 90067

                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
SOUNDGARDEN, a Partnership; TOM WHALLEY, as Trustee
                                                                           CASE NUMBER
of the Afeni Shakur Trust; JANE PETTY; HOLE, a Partnership, et
                                                  Plaintiff(s),                                    2:19-cv-05449-JAK-JPR

                    V.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
 UMG RECORDINGS, INC., a Delaware corporation,                                     TO APPEAR IN A SPECIFIC CASE
                                             Defendant(s),                                 PROHACVICE
INSTRUCTIONS FOR APPLICANTS
(H) The attorney seeking to appear pro hac vice must complete Section I ()f this Application, personally sign, in ink, the certification in
    Section JI, and have the designated Local Counsel sign in Section Ill. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's CM/ECF System ("Motions and Related Filings
    => Applications/Ex Parte Applications/Motions/Petitions/Requests=> Appear Pro Hae Vice (G-64)"), attach a Proposed Order (using
    Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time offiling (using a credit card).
    The fee is required for each case in which the applicant files an App/i.cation. Failure to pay the fee at the time offiling will be grounds for
    denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain attorneys for the
    United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the G-64 ORDER in
    Word or WordPeifect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Hatch-Miller, Mark H.
 Applicant's Name (Last Name, First Name & Middle Initial)                                           check here iffederal government attorney D
Susman Godfrey L.L.P.
 Firm/ Agency Name
 1301 Avenue of the Americas                                            (212) 336-8330                            (212) 336-8340
 32nd Floor                                                             Telephone Number                          Fax Number
 Street Address
 New York, New York, 10019                                                                 mhatch-miller@susmangodfrey.com
 City, State, Zip Code                                                                                E-mail Address

I have been retained to represent tlhe following parties:
 All plaintiffs.                                                        [BJ Plaintiff(s)   D   Defendant(s)   D   Other:
                                                                                                                           ---------
                                                                        D Plaintiff(s) D Defendant(s) D Other:
                                                                                                                           ---------
 Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                    Name ofCourt                          Date ofAdmission            Active Member in Good Standing? (if not, please explain)
Supreme Court of the State of New York                        2/1/2012              Yes.
 USDC, Southern District of New York                         10/23/2012             Yes.
 USDC, Eastern D istrict of New York                         10/23/2012             Yes.


G- 64 ( l l/l8)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPEC I FIC CASE PRO HAC V ICE                           Page I of3
        Case 2:19-cv-05449-JAK-JPR Document 13 Filed 07/08/19 Page 2 of 4 Page ID #:127

List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                    Title of Action                             Date ofApp/ication         Granted I Denied?




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Has the applicant previously registered as a CM/ECF user in the Central District of California?             D     Yes     [RJ No
If yes, was the applicant's CM/ECF User account associated with the e-mail address provided above?          D     Yes     D    No



                                                                                                 Previous E-mail Used (if applicable)

Attorneys must be registered for the Court's Case Management/Electronic Case Filing ("CMIECF") System to be admitted to practice pro hac
vice in this Court. Submission of this Application will constitute your registration (or re-registration) as a CM/ECF User. If the Court signs an
Order granting your Application, you will either be issued a new CM/ECF login and password, or the existing account you identified above
will be associated with your case.



           SECTION II- CERTIFICATION

           I declare under penalty of perjury that:

           ( 1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in substantial business,
                professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and Criminal Procedure,
                and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar of this Court and
                maintains an office in the Central District of California for the practice oflaw, as local counsel pursuant to Local
                Rule 83-2.1.3.4.     ·


               Dated   July 8, 2019
                                                                         1!.1-r:::?:
                                                                         Mark Hatch-Miller

                                                                                                   type" p,int)

                                                                         Applicant's Signature




G-64 (11/18)                 APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 2 of3
        Case 2:19-cv-05449-JAK-JPR Document 13 Filed 07/08/19 Page 3 of 4 Page ID #:128


 SECTION       In - DESIGNATION OF LOCAL COUNSEL
  Srinivasan, Kalpana D.
  Designee's Name (Last Name, First Name & Middle Initial)
  Susman Godfrey L.L.P.
  Firm/Agency Name
  1900 Avenue of the Stars                                         (310) 789-3100                       (310) 789-3150
 Suite 1400                                                        Telephone Number                     Fax Number
 Street Address                                                    ksrinivasan@susmangodfrey.com
 Los Angeles, California, 90067                                    E-mail Address
 City, State, Zip Code                                             237460
                                                                   Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in the
 Central District of California for the practice of law.

               Dated   V~        ,~   1   ,0 (?/9'




SEC'OON IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES lF NECESSARY)




G-64 (11/18)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                    Page 3 of3
Case 2:19-cv-05449-JAK-JPR Document 13 Filed 07/08/19 Page 4 of 4 Page ID #:129




            Appellate miuisinn nf tlJe ~upreme atnurt
                   nf t}fe ~fate nf New turk
                  ~etnnh Juhitial mepartment


 11, J\prilnnne J\go.atino,   <!!lerk of tqe J\ppellate i!liui.sion of tqe
 §upreme <t!ourt of tqe §fate of New fork, §econh J'Juhidal i!lepartment,
 ho }fereby certify tqat         .ttllurk ijowurb ijutcq-.ttlliller                wa.s buly
 licen.seh anh ahmitteh to practice a.a an J\ttorney anh <t!oun.selor-at-IDaw
 in all t}f e court.a of tqe §fate, accorhing to tqe law.a of tqe §fate anh tqe
 court rule.a anh orher.s, on tqe       1st       hay of             lliebruury 2012,
 }fa.a buly taken anh .sub.scribeh tqe oatq of office pre.scribeb by law, }fa.a
 been enrolleh in tqe iRoU of J\ttorney.s anh <t!oun.selor.s-at-maw on file in
 my office, qa.s huly regi.stereb witq tqe ahmini.stratiue office of tqe
 court.a, anh accorhing to tqe recorh.s of tqi.s court i.s in gooh .stanhing a.a
 an J\ttorney anh <t!oun.selor-at-IDaw.


                                   lht lllllitne.s.s lll!IIJerenf, .JJ 1' au e 1' ere u n t n net
                                   mg qanil anil affixeil tqe seal nf .saiil
                                   Appellate lliui.sion on 3Julg 03, 2019.




                                                     fillerk nf tqe filourt
